NIMMONS, Judge.
This is another in a series of cases challenging the Department of Transportation’s revocation of outdoor advertising sign permits. This case is controlled by our earlier holdings in C-Sand Company *684v. Department of Transportation, 494 So.2d 267 (Fla. 1st DCA 1986), and Food N’ Fun v. Department of Transportation, 493 So.2d 23 (Fla. 1st DCA 1986). We reverse on the authority of these decisions in that there was no evidence that the application for permit contained “knowingly false or misleading information” or that the appellant “has violated any of the provisions of ... [Chapter 479].” See Section 479.08(1), Florida Statutes. In view of our reversal on that basis, we do not address the additional ground asserted by appellant contending that the Department was equitably estopped from revoking the permit.
REVERSED.
JOANOS and THOMPSON, JJ., concur.